United States Securities and Exchange Commission Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 1, SHUFFLE MASTER, INC. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation or Organization) 0-20820 (Commission File Number) 41-1448495 (IRS Employer Identification No.) 1106 Palms Airport Drive Las Vegas, Nevada (Address of Principal Executive Offices) 89119-3720 (Zip Code) Registrant’s telephone number, including area code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 1, 2008, Shuffle Master, Inc.'s(NASDAQ Global Select Market: SHFL) (either the “Company,” “we” or “our”) President, Chief Operating Officer and Secretary, Paul C. Meyer,left the Company at the expiration of his current employment contract to pursue other opportunities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUFFLE MASTER, INC. (Registrant) Date:November 6, /s/ Mark L.
